Title: From Thomas Jefferson to Van Staphorst & Hubbard, 1 May 1798
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


          
            Gentlemen
            Philadelphia May 1. 1798.
          
          I wrote you yesterday, acknoleging the reciept of your favor of June 25 and answering it’s contents.
          General Kosciusko, who has been some time with us, has invested his effects in the bank of Pensylvania, and is about to return to Europe. he has left with me a power of attorney for the superintendance of his interests here, which I shall have specially transacted by mr John Barnes merchant of this place. I have proposed to General Kosciusko, as he may not be fixed in any one place in Europe, to make you the center for his remittances from this place. mr Barnes will therefore regularly remit to you every six months the Generals dividends which will be drawn halfyearly, and you will be so good as to pay them when recieved to the order of the General.
          
          In this letter I enclose you for General Kosciusko the two following bills of exchange, to wit,



florins

sols



Pratt & Kintzing on Kunckle,





Ruys & co. Amsterdam for
6315
–
16.
Apr. 14. 98


E: Dutilh on I. F. & J. Dutilh Amsterdam
3157
–
18.
Apr. 19. 98



9473
–
14



          both at sixty days sight, which be pleased to negociate, and to hold the proceeds subject to the order of General Kosciusko. those which I enclose you are the triplicates. he will himself carry to Europe the 1st. & 2d. of each, and forward them to you on his arrival. letters of advice will accompany [each], as they do the present.
          The character of this patriotic officer is too well known to you to need anything in his favor from me. you will find that his integrity is proportioned to his other good qualities for which he has been known to the world.
          I am with great esteem Gentlemen Your most obedient & most humble servt
          
            Th: Jefferson
          
        